DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-13) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-10) of U.S. Patent No. 10,997,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
It is clear that all the elements of the application claim 1 is to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. (Claims 2-10) have been analyzed and rejected w/r to claims (1-10).
Instant application
US Patent
11. A method executable by a mobile device in communication with a central server unit via a network, comprising: sending, to the central server unit via the network, a picture of an area including one or more plants, the picture acquired via a camera of a mobile device; sending, to the central server unit via the network, location data and date data along with the picture, the location data and date data indicative of when and where the picture was acquired, wherein the picture, the location data, and the date data are usable by the central server unit to identify one or more plants present in the area, one or more plant pests present in the area, and/or one or more plant protection products to be used on the area; and receiving, from the central server unit via the network, information regarding the one or more plants, the one or more plant pests, and/or the one or more plant protection products.
1. A system for automatic recognition of plants, comprising: a central server unit; a network; an automatic picture processing unit; a plant database unit, in which plant data are stored; a picture database unit, in which picture data related to plants are stored; and a mobile device with a camera, the central server unit configured to be in use via the network with the mobile device, the camera of the mobile device configured to provide picture data of a plant and the picture data transmitted via the network to the server unit, wherein the picture data also comprise date data, the automatic picture processing unit configured to, on the basis of the transmitted picture data and date data and together with the plant database unit and the picture database unit, perform a comparison with data in the plant database unit and the picture database unit and the transmitted picture data of the plant such that the plant is defined and the definition is transmitted back to the mobile device via the network by the server unit.
5. The system according to claim 1, wherein the picture data also comprise location data.
9. The system according to claim 1, further comprising a plant disease database unit, in which plant disease data are stored, wherein further in the plant disease database unit linking data are stored, by which the plant disease data is linked with picture data and/or plant data by a data analysis module.
10. The system according to claim 1, further comprising a plant pest database unit, in which plant pest data are stored, wherein furthermore in the plant pest database unit linking data are stored, by which a plant pest data is linked with picture data and/or plant data by a data analysis module.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portions are taught/suggested in the dependent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, for the benefit of optimizing the system. (Claims 12-13) have been analyzed and rejected w/r to claims 2-10.)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Prior art of record fails to teach the limitations in this claim.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 12, 2022